         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and I am
currently assigned to the Washington, D.C. Field Office. Currently, I am tasked with investigating
criminal activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am
authorized by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

       On January 6, 2021, a joint session of the U.S. Congress convened at the U.S. Capitol,
which is located at First Street, SE, in Washington, D.C. During the joint session, elected members
of the United States House of Representatives and the United States Senate were meeting in
separate chambers of the United States Capitol to certify the vote count of the Electoral College of
the 2020 Presidential Election, which had taken place on November 3, 2020. The joint session
began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike
Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 2 of 8




        On or about January 18, 2021, the FBI received tips from an individual (“Witness 1”) who
did not know the individual personally, but based on Internet research, had determined that
SHANE JENKINS, from Houston, Texas, was seen on publicly available footage of the Capitol
Riots. Witness 1 provided a screen shot of the video. According to Witness 1, in the video,
JENKINS could be seen pulling a “small crowbar” out of his bag and smashing a window to the
left of the tunnel in the Lower West Terrace area of the U.S. Capitol. Witness 1 described
JENKINS as having a red/blonde beard, a shaven head, a tattoo under his right eye, a large tattoo
across his neck, and hand tattoos. Witness 1 also stated that he/she had done Internet research and
found a Facebook page for JENKINS at www.facebook.com/shane.jenkins.7 and a Twitter account
for JENKINS at twitter.com/redtattoo179.

        Following these tips, the FBI examined the social media accounts provided by Witness-1.
On the Twitter account “redtattoo179,” the FBI found that the user of the account self-identified
as SHANE JENKINS and publicly posted a photograph of the Capitol Riots from a location near
the Lower West Terrace area of the U.S. Capitol. The user of the account also posted a photograph
showing an individual with a tattoo under his right eye, wearing a blue hoodie, a black jacket, and
a fur hat. A screenshot from this Twitter account is shown below.




        On the Facebook account “shane.jenkins.7,” the FBI found that the user of the account self-
identified as SHANE JENKINS and publicly posted what appears to be a video of himself taken
at the Capitol Riots. In the video, JENKINS can be seen with a red/blonde beard, wearing a red
beanie, blue hoodie and black jacket, and a tattoo under his right eye. A screen capture from the
video is shown below.
         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 3 of 8




        The FBI conducted a search on Twitter for videos relating to the breaking of windows
during the Capitol Riots. From this search, the FBI located a publicly posted video showing an
individual, resembling SHANE JENKINS, and wearing a red Nautica beanie, blue hoodie, black
jacket, and camouflage pants, with a tattoo under his right eye. JENKINS removes a metal survival
hatchet out of a backpack, puts on black gloves, and uses the hatchet to hit a window to the left of
the Lower West Terrace tunnel. Two screenshots from this video are below. The one on the left
matches the screenshot provided by Witness-1. According to information received from the
Architect of the Capitol, the cost to repair this window is approximately $1,500.




       I have reviewed a 2014 photograph from the Texas Department of Criminal Justice file on
inmate SHANE JENKINS. The photograph shows that JENKINS has a tattoo under his right eye
and a tattoo of the words “MAMA TRIED” across his neck. I have also reviewed the Texas
Driver’s License picture for SHANE JENKINS, which shows the same tattoos.

       I have reviewed additional publicly posted photographs and videos from the Capitol Riots
which show that JENKINS was present in the area of the Lower West Terrace. In these
photographs, JENKINS’ distinctive tattoos are visible, and he is wearing a red Nautica beanie,
blue hoodie, and black jacket. Some of these photos are shown below.
         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 4 of 8




       On February 12, 2021, the FBI showed the above two photos to a parole officer with the
Texas Department of Criminal Justice who was assigned to JENKINS for several years and had
regular in-person contact with him. The parole officer identified JENKINS as the person
appearing in these photos.

        I have reviewed additional publicly available video from the Capital Riots as well as
security camera footage and body-worn camera provided by the U.S. Capitol Police (“USCP”) and
Metropolitan Police Department (“MPD”). In these videos, at approximately 4:33 p.m., JENKINS
can be seen retrieving objects from the ground and throwing them at USCP and MPD officers
stationed in the entranceway. Some of the items I observe Shane Jenkins throw at the officers are
a pole, a desk drawer, some type of pipe/metal rod, and a flagpole. I further observe these items
land on top of the heads of several of the MPD and USCP officers inside the entranceway tunnel.
Screenshots from these videos are shown below.
Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 5 of 8
         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 6 of 8




        I have also reviewed body-worn camera video taken by an MPD officer enforcing a curfew
that was imposed after the Capitol Riots. In this video, at approximately 9:49 p.m., on January 6,
2021, JENKINS can be seen confronting officers outside the Embassy Suites Hotel, at 900 10th
Street NW, Washington, D.C. In the video, JENKINS’ tattoos are visible, and he is wearing the
same red beanie, blue hoodie, and black gloves seen in the images above.
         Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 7 of 8




         Based on the foregoing, your affiant submits that there is probable cause to believe that
SHANE JENKINS violated 18 U.S.C. § 111(a)(1) and (b), which makes it a crime to forcibly
assault, resist, oppose, impede, intimidate, or interfere with any person designated in section 1114
of title 18 while engaged in or on account of the performance of official duties and using a deadly
or dangerous weapon (including a weapon intended to cause death or danger but that fails to do so
by reason of a defective component). Persons designated within section 1114 include any person
assisting an officer or employee of the United States in the performance of their official duties.

        Your affiant submits there is also probable cause to believe that SHANE JENKINS violated
18 U.S.C. § 231(a)(3) and § 2, which makes it unlawful to commit or attempt to commit any act
to obstruct, impede, or interfere with any fireman or law enforcement officer lawfully engaged in
the lawful performance of his official duties incident to and during the commission of a civil
disorder which in any way or degree obstructs, delays, or adversely affects commerce or the
movement of any article or commodity in commerce or the conduct or performance of any
federally protected function. For purposes of Section 231 of Title 18, a federally protected function
means any function, operation, or action carried out, under the laws of the United States, by any
department, agency, or instrumentality of the United States or by an officer or employee thereof.
This includes the Joint Session of Congress where the Senate and House count Electoral College
votes.

       Your affiant submits there is also probable cause to believe that SHANE JENKINS violated
18 U.S.C. § 1361, by willfully injuring or committing any depredation against government
property, or attempting to do so, that is, a window of the Capitol building, causing damage in an
amount more than $1000.

        Your affiant submits that there is also probable cause to believe that SHANE JENKINS
violated 18 U.S.C. § 1752(a)(1), (2) and (4), which make it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; (2) knowingly, and
with intent to impede or disrupt the orderly conduct of Government business or official functions,
          Case 1:21-cr-00245-APM Document 1-1 Filed 03/02/21 Page 8 of 8




engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions; and (4) knowingly engage in any act of physical
violence against any person or property in any restricted building or grounds; or attempt or
conspire to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.



                                                           _________________________________
                                                           Jeffery F. Johannes
                                                           Special Agent
                                                           Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 2nd day of March 2021.                                    Digitally signed by G. Michael
                                                                                    Harvey
                                                                                    Date: 2021.03.02 13:34:01 -05'00'
                                                           ___________________________________
                                                           G. MICHAEL HARVEY
                                                           U.S. MAGISTRATE JUDGE
